Honorable George W. Cox
State Health Officer
Texas State Board of Health
Austin, Texas

Dear Sir:                        Opinion No. O-5525
                                 Re: Whether the State Health Officer
                                      can legally employ a physician
                                      as Consultant in a Venereal Dis-
                                      ease Clinic, who at the same time
                                      is drawing a salary from the State
                                      for teaching courses of medicine
                                      in a medical school.

          Your request for our opinion in the hereinabove captioned matter
has been received by this department. We quote from your letter as follows:

         "In connection with the Venereal Disease Program that we
    are now carrying on all over the State of Texas, it has become
    necessary in many instances to employ local physicians as Con-
    sultants for the clinic. In many instances it is impossible to
    secure personnel to operate these clinics unless these local
    physicians may be employed. Their position is more or less
    part time, in that they act only in the advisory and consultant
    capacity.

         "The question has now been brought to our attention as to
    whether a physician who is teaching courses of medicine in a
    medical school and drawing a salary from the State for those ser-
    vices,playat the same time receive compensation from this depart-
    ment for acting as Consultant in a Venereal Disease Clinic.

         "Due to present conditions, a number of the venereal disease
    clinics must be closed and these services denied the public if
    such is not legal. Because of the shortage of doctors, it is al-
    most impossible to find men that my serve in this consultant ca-
    pacity that do not have, at the same time, other connections.

         "Therefore, I would appreciate knowing whether I may legally
    employ a person as Consultant who, at the same time, may be draw-
    ing a salary from the State."
Honorable George W. Cox, page 2


          Section 33, Article XVI, of the State Constitution, reads, in part,
as follows:

          "The Accounting Officers of this State shall neither draw
     nor pay a warrant upon the Treasury in favor of any person, for
     salary or compensation as agent, officer or appointee, who holds
     at the same time any other office or position of honor, trust or'
     profit, under this State or the United States, except as prescrib-
     ed in this Constitution. . ~ ."

          The physician mentioned by you holds a position of honor, trust
and profit under the laws of this State as a teacher of courses of medicine
in a State supported medical school. If said physician were to be employed
by the State Health Officer as a Consultant in a Venereal Disease Clinic,
he would be holding two positions or a double position, which is expressly
prohibited by the terms of the above quoted section.

          In Opinion No. O-4433 this department held that the State Comp-
troller could not pay public schoolteachers any compensation for teaching
dBurses in the Department of Education of Texas Technological College. The
reasons ,$or such conclusion are contained in a copy of that opinion which
we are herewith enclosing.

          On September 22, 1913, in an opinion addressed to the Board of
Regents of the University of Texas, Austin, Texas, this department held
that a public officer of this State could not at the same time hold a posi-
tion as professor in the University of Texas. See Legal Opinions, Attorney
General of Texas, 19l2-1914, pages m-882,   inclusive.

          In view of the foregoing, it is the opinion of this department
that the State Health Officer cannot legally employ a physician as Consult-
ant in a Venereal Disease Clinic, who at the same time is drawing a salary
from the State for teaching courses of medicine in a medical school.

APPROVED AUG 23, 1943                  Yours very truly,
Gerald C. Mann
Attorney General of Texas              ATTORNEY GENERAL OF TEXAS



JkD:'db:hep                            BY    s/ J. C. Davis, Jr.
Enclosure                                       J. C. Davis, Jr,
                                                      Assistant
APPROVED
OPINION
COMMITTEE
BY R.W.F
CHAIRMAN